Exhibit 10.2
 
FORM OF WARRANT #1
TO PURCHASE SHARES OF COMMON STOCK


KONARED CORPORATION.
A Nevada Corporation
 
THIS WARRANT HAS BEEN, AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED
PURSUANT TO THE EXERCISE OF THIS WARRANT (THE "WARRANT SHARES") HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND ACCORDINGLY
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THIS
WARRANT OR WARRANT SHARES, SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSELTO THE
TRANSFEROR TO SUCH EFFECT.
 
Warrant No.:
December 6, 2016
San Clemente, California

 
THIS CERTIFIES THAT, effective as of December 6, 2016 (the "Effective Date"),
PCF Group, LLC or its permitted registered assigns (the "Holder"), is entitled
to purchase from KonaRed Corporation, a Nevada corporation (the "Company") up to
a total of 12,500,000 shares of common stock, $0.001 par value (the "Common
Stock"), of the Company (each such share, a "Warrant Share" and all such shares,
the "Warrant Shares") at an exercise price per share equal to $0.055 (as
adjusted from time to time as provided in Section 2 herein, the "Exercise
Price"), at any time and from time to time from on or after the Effective Date
(the "Trigger Date") and through and including 5:00 P.M., prevailing Pacific
time, on December 6, 2021 (the "Expiration Date"), and subject to the following
terms and conditions:
 
1)
Exercise Rights.
 

a)
Cash Exercise. The purchase rights represented by this Warrant may be exercised
by the Holder at any time during the term hereof, in whole or in part commencing
on the Effective Date, by surrender of this Warrant and delivery of a completed
and duly executed Notice of Cash Exercise, in the form attached as Exhibit A
hereto, accompanied by payment to the Company of an amount equal to the
Exer-cise Price then in effect multiplied by the number of Warrant Shares to be
pur-chased by the Holder in connection with such cash exercise of this Warrant,
which amount may be paid, at the election of the Holder, by wire transfer,
delivery of a check payable to the order of the Company or delivery of a
promissory note made by the Company for whole or partial cancellation, or any
combination of the foregoing, to the principal offices of the Company.  The
exercise of this Warrant shall be deemed to have been effected on the day on
which the Holder surrenders this Warrant to the Company and satisfies all of the
requirements of this Section.  Upon such exercise, the Holder will be deemed a
shareholder of record of those Warrant Shares for which the Warrant has been
exercised with all rights of a shareholder (including, without limitation, all
voting rights with respect to such Warrant Shares and all rights to receive any
dividends with respect to such Warrant Shares).  If this Warrant is to be
exercised in respect of less than all of the Warrant Shares covered hereby, the
Holder shall be entitled to receive a new warrant covering the number of Warrant
Shares in respect of which this Warrant shall not have been exercised and for
which it remains subject to exercise.  Such new warrant shall be in all other
respects identical to this Warrant.
 

 

--------------------------------------------------------------------------------

 
 
b)
Cashless Exercise. In lieu of exercising the purchase rights represented by this
Warrant on a cash basis pursuant to Section 1(a) hereof, the Holder may elect to
exercise such rights represented by this Warrant at any time during the term
hereof, in whole or in part, on a cashless basis by electing to receive the
number of Warrant Shares which are equal in value to the value of this Warrant
(or any portion thereof to be canceled in connection with such cashless
exercise) at the time of any such cashless exercise, by delivery to the
principal offices of the Company this Warrant and a completed and duly executed
Notice of Cashless Exercise, in the form attached as Exhibit B hereto, properly
marked to indicate (A) the number of Warrant Shares to be delivered to the
Holder in connection with such cashless exercise, (B) the number of Warrant
Shares with respect to which the Warrant is being surrendered in payment of the
aggregate Exercise Price for the Warrant Shares to be delivered to the Holder in
connection with such cashless exercise, and (C) the number of Warrant Shares
which remain subject to the Warrant after such cashless exercise, if any (each
as determined in accordance with Section 1(b)(ii) hereof).

 
c)
In the event that the Holder shall elect to exercise the rights represented by
this Warrant in whole or in part on a cashless basis pursuant to this Section
1(b), the Company shall issue to the Holder the number of Warrant Shares
determined in accordance with the following formula:
 

1.
X = Y (A-B)

i.
A
 

2.
X   =   the number of Warrant Shares to be issued to the Holder in connection
with such cashless exercise.
 

3.
Y   =   the number of Warrant Shares subject to this Warrant.
 

4.
A   =   the Fair Market Value (as defined below) of one share of common stock of
the Company on the date of exercise.
 

5.
B   =   the Exercise Price in effect as of the date of such cashless exercise
(as adjusted pursuant to Section 2 hereof).
 

d)
Additional Conditions to Exercise of Warrant. Unless there is a registration
statement declared or ordered effective by the Securities and Exchange
Commission (the "Commission") under the Securities Act which includes the
Warrant Shares to be issued upon the exercise of the rights represented by this
Warrant, such rights may not be exercised unless and until:
 

i)
each certificate evidencing the Warrant Shares to be issued upon the exercise of
the rights represented by this Warrant shall be stamped or imprinted with a
legend substantially in the following form:
 

 
 

--------------------------------------------------------------------------------

 
 
1.
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND ACCORDINGLY MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSELTO THE TRANSFEROR TO
SUCH EFFECT.
 

e)
Fractional Shares. Upon the exercise of the rights represented by this Warrant,
the Company shall not be obligated to issue fractional shares of Common Stock,
and in lieu thereof, the Company shall pay to the Holder an amount in cash equal
to the Fair Market Value per share of Common Stock immediately prior to such
exercise multiplied by such fraction (rounded to the nearest cent).
 

f)
Expiration of Warrant. This Warrant shall expire at 5:00 p.m. Los Angeles time
December 6, 2021, and shall thereafter no longer be exercisable or have any
value whatever.
 

g)
Record Ownership of Warrant Shares. The Warrant Shares shall be deemed to have
been issued, and the person in whose name any certificate representing Warrant
Shares shall be issuable upon the exercise of the rights represented by this
Warrant (as indicated in the appropriate Notice of Exercise) shall be deemed to
have become the holder of record of (and shall be treated for all purposes as
the record holder of) the Warrant Shares represented thereby, immediately prior
to the close of business on the date or dates upon which the rights represented
by this Warrant are exercised in accordance with the terms hereof.
 

h)
Stock Certificates. In the event of any exercise of the rights represented by
this Warrant, certificates for the Warrant Shares so purchased pursuant hereto
shall be delivered to the Holder promptly and, unless this Warrant has been
fully exercised or has expired, a new Warrant representing the Warrant Shares
with respect to which this Warrant shall not have been exercised shall also be
issued to the Holder within such time.
 

i)
Issue Taxes. The issuance of certificates for shares of stock upon the exercise
of the rights represented by this Warrant shall be made without charge to the
Holder for any issuance tax in respect thereof; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the issuance and delivery of any certificate in a name
other than that of the Holder of the Warrant.
 

j)
Conditional Exercise.  The Holder of this Warrant shall have the right to submit
a notice of exercise of this Warrant conditional upon an acquisition of the
Company. If such transaction upon which such exercise is conditioned is not
consummated, such notice of exercise shall be deemed of no further force or
effect.  For the purposes hereof, the Fair Market Value for the purposes of
Section 1(b) hereto shall be the value of the consideration payable or issuable
to the holders of the Company's Common Stock.
 

 

--------------------------------------------------------------------------------

 
k)
Stock Fully Paid; Reservation of Shares.  All Warrant Shares that may be issued
upon the exercise of the rights represented by this Warrant, upon issuance, will
be duly and validly issued, will be fully paid and nonassessable, will not
violate any preemptive rights or rights of first refusal, will be free from
restrictions on transfer other than restrictions on transfer imposed by
applicable federal and state securities laws, will be issued in compliance with
all applicable federal and state securities laws, and will have the rights,
preferences and privileges described in the Company's Articles of Incorporation,
as amended; and the Warrant Shares will be free of any liens or encumbrances,
other than any liens or encumbrances created by or imposed upon the Holder
through no action of the Company.  During the period within which the rights
represented by the Warrant may be exercised, the Company will at all times have
authorized and reserved for the purpose of issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of
Common Stock to provide for the exercise of the right represented by this
Warrant. The Company hereby covenants to maintain at all times while the
Warrants are outstanding, reserved and authorized for issuance upon exercise of
the Warrants, such number of Warrant Shares as equals 150% of the number of
shares that such Warrants are exercisable for at any time and from time to time.
The Company hereby further agrees to take all further acts, including, without
limitation, providing written notification of the foregoing limitation to its
transfer agent with instructions not to issue shares that would result in
violation by the Company of the foregoing provision, as well as amending its
charter or amending any filing with any exchange or quotation service in order
to effectuate the foregoing.
 

2)
Adjustment Rights.

 
a)
Right to Adjustment.  The number of Warrant Shares purchasable upon the exercise
of the rights represented by this Warrant, and the Exercise Price therefor,
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:
 

i)
Merger.  If at any time there shall be a merger, consolidation or any other
transaction of the Company with another entity pursuant to which the Company is
not the surviving corporation, then, as a part of such merger or consolidation,
lawful provision shall be made so that the holder of this Warrant shall
thereafter be entitled to receive a Warrant of the surviving entity with
substantially equivalent terms as this Warrant, exercisable for the period
specified herein. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Holder after the merger or consolidation.
 

ii)
Stock Splits, Dividends, Combinations and Consolidations. In the event of a
stock split, stock dividend or subdivision of or in respect of the outstanding
shares of Common Stock, the number of Warrant Shares issuable upon the exercise
of the rights represented by this Warrant immediately prior to such stock split,
stock dividend or subdivision shall be proportionately increased and the
Exercise Price then in effect shall be proportionately decreased, effective at
the close of business on the date of such stock split, stock dividend or
subdivision, as the case may be.  In the event of a reverse stock split,
consolidation, combination or other similar event of or in respect of the
outstanding shares of Common Stock, the number of Warrant Shares issuable upon
the exercise of the rights represented by this Warrant immediately prior to such
reverse stock split, consolidation, combination or other similar event shall be
proportionately decreased and the Exercise Price shall be proportionately
increased, effective at the close of business on the date of such reverse stock
split, consolidation, combination or other similar event, as the case may be.
 

b)
Adjustment Notices. Upon any adjustment of the Exercise Price, and any increase
or decrease in the number of Warrant Shares subject to this Warrant, in
accordance with this Section 2, the Company, within 30 days there-after, shall
give written notice thereof to the Holder at the address of such Holder as shown
on the books of the Company, which notice shall state the Exercise Price as
adjusted and, if appli-cable, the increased or decreased number of Warrant
Shares subject to this Warrant, setting forth in reasonable detail the method of
calculation of each such adjustment.

 

--------------------------------------------------------------------------------

 
 
3)
Transfer of Warrant. This Warrant and the rights represented hereby may be
transferred by the Holder in whole or in part. In order to effect any transfer
of all or a portion of this Warrant, the Holder hereof shall deliver to the
Company a completed and duly executed Notice of Transfer, in the form attached
as Exhibit C hereto. The Company shall, upon receipt of a transfer notice and
appropriate documentation, promptly register any Transfer on the Company's
Warrant Register.



4)
Piggyback and Demand Registration Rights.



i)
If the Company, during the term of this Warrant, proposes to register any of its
securities under the Securities Act (other than in connection with a transaction
contemplated by Rule 145(a) promulgated under the Securities Act or pursuant to
registration on Form S-4 or any successor forms) whether for its own account or
for the account of any holder or holders of its shares, the Company shall at
each such time give prompt (but not less than thirty (30) days prior to the
anticipated effectiveness thereof) written notice to the holder of this Warrant
and to its assignees, if any, of its intention to do so. The holder of Warrant
shall exercise the "piggy-back" rights provided herein by giving written notice
within ten (10) days after the receipt of any such notice. Except as set forth
in Section 4(ii), the Company will use reasonable commercial efforts to effect
the registration under the Securities Act of all of the Warrant Shares which the
Company has been so requested to register by such holder, to the extent required
to permit the disposition of the Warrant Shares so to be registered, by
inclusion of such Warrant Shares in the registration statement which covers the
securities which the Company proposes to register.  The Company will pay all
registration expenses in connection with each registration of Warrant Shares
pursuant to this Section 4.

ii)
If a Holder requests registration under the Securities Act of all or part of the
Warrant Shares (including any Warrant Shares issuable upon exercise of any
Warrants) on Form S-1 or any similar long-form registration statement or, if
available, on Form S-3 or any similar short-form registration statement, the
Company shall promptly, but in any event more than seventy five days from the
date of such request, file a registration statement with the Securities and
Exchange Commission. Each request for a demand registration shall specify the
number of Warrant Shares requested to be registered and the anticipated per
share price range for such offering.

iii)
If the Company at any time proposes to register any of its securities under the
Securities Act as contemplated by this Section 4 and such securities are to be
distributed by or through one or more underwriters, the Company will, if
requested by a holder of Warrant, use its reasonable commercial efforts to
arrange for such underwriters to include all the Warrant Shares to be offered
and sold by such holder among the securities to be distributed by such
underwriters.

5)
Registration Procedures. Whenever the holders of Warrant have properly requested
that any Warrant Shares be registered pursuant to the terms of this Warrant, the
Company shall effect the registration for the sale of such Warrant Shares in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall as expeditiously as possible:



i)
prepare and file with the SEC a registration statement with respect to such
Warrant Shares and cause such registration statement to become effective;

 
 

--------------------------------------------------------------------------------

 
 
ii)
notify such holders of the effectiveness of each registration statement filed
hereunder and prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to (i) keep such registration statement effective and the
prospectus included therein usable for a period commencing on the date that such
registration statement is initially declared effective by the SEC and ending on
the date when all Warrant Shares covered by such registration statement have
been sold pursuant to the registration statement, and (ii) comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;



iii)
furnish to such holders such number of copies of such registration statement,
each amendment and supplement thereto, the prospectus included in such
registration statement (including each preliminary prospectus) and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Warrant Shares owned by such holders;



iv)
register or qualify such Warrant Shares under such other securities or blue sky
laws of such jurisdictions as such holders reasonably request and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such holders to consummate the disposition in such jurisdictions of the Warrant
Shares owned by such holders; provided, however, that the Company shall not be
required to: (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph; (ii)
subject itself to taxation in any such jurisdiction; or (iii) consent to general
service of process in any such jurisdiction;



v)
notify such holders, at any time when a prospectus relating thereto is required
to be delivered under the Securities Act, of the happening of any event as a
result of which the prospectus included in such registration statement contains
an untrue statement of a material fact or omits any material fact necessary to
make the statements therein, in light of the circumstances in which they are
made, not materially misleading, and, at the reasonable request of such holders,
the Company shall prepare a supplement or amendment to such prospectus so that,
as thereafter delivered to the purchasers of such Warrant Shares, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances in which they are made, not materially misleading;



vi)
provide a transfer agent and registrar for all such Warrant Shares not later
than the effective date of such registration statement;



vii)
make available for inspection by any underwriter participating in any
disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company's officers, directors, managers, employees and independent
accountants to supply all information reasonably requested by any such
underwriter, attorney, accountant or agent in connection with such registration
statement;

 
viii)
comply with all applicable rules and regulations of the SEC, and make available
to its security holders, as soon as reasonably practicable, an earnings
statement of the Company, which earnings statement shall satisfy the provisions
of Section 11(a) of the Securities Act;

--------------------------------------------------------------------------------

 
 
ix)
in the event of the issuance of any stop order suspending the effectiveness of a
registration statement, or of any order suspending or preventing the use of any
related prospectus or suspending the qualification of any Warrant Shares
included in such registration statement for sale in any jurisdiction, the
Company shall use reasonable commercial efforts promptly to obtain the
withdrawal of such order; and

x)
if the offering is underwritten, to furnish on the date that Warrant Shares are
delivered to the underwriters for sale pursuant to such registration, an opinion
dated such date of counsel representing the Company for the purposes of such
registration, addressed to the underwriters covering such issues as are
reasonably required by such underwriters.

6)
No Shareholder Rights. The Holder of this Warrant (and any transferee hereof)
shall not be entitled to vote on matters submitted for the approval or consent
of the shareholders of the Company or to receive dividends declared on or in
respect of shares of Common Stock, or otherwise be deemed to be the holder of
Common Stock or any other capital stock or other securities of the Company which
may at any time be issuable upon the exercise of the rights represented hereby
for any purpose, nor shall anything contained herein be construed to confer upon
the Holder (or any transferee hereof) any of the rights of a shareholder of the
Company or any right to vote for the election of directors or upon any matter
submitted for the approval or consent of the shareholders, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, merger or consolidation,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or other-wise until this Warrant shall have
been exercised as provided herein.  No provision of this Warrant, in the absence
of the actual exercise of such Warrant or any part thereof into Common Stock
issuable upon such exercise, shall give rise to any liability on the part of
such Holder as a shareholder of the Company, whether such liability shall be
asserted by the Company or by creditors of the Company.

 
7)
Miscellaneous.

 
a)
Governing Law. This Warrant will be construed in accordance with, and governed
in all respects by, the laws of the State of California, as applied to
agreements entered into, and to be performed entirely in such state, between
residents of such state.

 
b)
Successors and Assigns. Subject to the restrictions on transfer described in
Section 3, the rights and obligations of the Company and Holder of this Warrant
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

 
c)
Waiver and Amendment. Any provision of this Warrant may be amended, waived or
modified upon the written consent of the Company and the Holder.

 
d)
Notices. All notices and other communications required or permitted hereunder
will be in writing and will be sent by telecopier or mailed by first-class mail,
postage prepaid, or delivered either by hand or by messenger, addressed (a) if
to the Holder, at the address indicated on the Company's books, or at such other
address and telecopier number as Holder will have furnished to the Company in
writing, or (b) if to the Company, at 1101 Via Callejon #200, San Clemente,
California 92673, Attn: Chief Executive Officer, or at such other address and
telecopier number as the Company will have furnished to the Holder and each such
other holder in writing.

 

--------------------------------------------------------------------------------

 
Each such notice or other communication will for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally or by messenger, or, if sent by mail, at the earlier of its receipt
or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail addressed and mailed as
aforesaid.
 
e)
Severability. In case any provision of this Warrant will be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

 
f)
Lost Warrant. Upon receipt from the Holder of written notice or other evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of the Warrant and, in the case of any such loss, theft or
destruction, upon receipt of an unsecured indemnity agreement and an affidavit
of lost warrant, or in the case of any such mutilation upon surrender and
cancellation of the Warrant, the Company, at the Company's expense, will make
and deliver a new Warrant in lieu of the lost, stolen, destroyed or mutilated
Warrant carrying the same rights and obligations as the original Warrant.  The
Company will also pay the cost of all deliveries of the Warrant upon any
exchange thereof.

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.
 
 

  KONARED CORPORATION.     a Nevada corporation                   
 
By:
           Chief Executive Officer  

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF CASH EXERCISE
TO: ___________________________
 
1.       The undersigned hereby elects to purchase ____________ shares of Common
Stock of KonaRed Corporation., a Nevada corporation (the "Company"), pursuant to
the terms of Warrant No. [   ]  issued [           ],20__ to and in the name of
[           ], a copy of which is attached hereto (the "Warrant"), and tenders
herewith full payment of the aggregate Exercise Price for such shares in
accordance with the terms of the Warrant.
 
2.       Please issue a certificate or certificates representing said shares of
____________ Stock in such name or names as specified below:
 
 
 
 
(Name)
 
(Name)
                        (Address)    (Address) 

 
 
3.       The undersigned hereby represents and warrants that the aforesaid
shares of stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares.
 

      NAME:                
Date:
   
By:
          (Signature must conform in all respects to           name of the
Holder as set forth on the face           of the Warrant)  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
NOTICE OF NET-ISSUE EXERCISE
 
TO: [_________]
 
1.       The undersigned hereby elects to purchase ____________ shares of common
stock of KonaRed Corporation., a Nevada corporation, (the "Company"), on a
cashless basis pursuant to the terms of Warrant No. ___ issued [         ], 20__
to and in the name of [          ] a copy of which is attached hereto (the
"Warrant").
 
2.       Cashless Information:
 
(a)       Number of shares of common stock to be delivered:
______________________________
 
(b)       Number of Share of Common Stock Subject to the Warrant Surrendered:
__________________________
 
(c)       Number of Shares of Common Stock Remaining Subject to Warrant:
___________________________
 
3.       Please issue a certificate or certificates representing said shares of
common stock in such name or names as specified below:
 
 
 
 
(Name)
 
(Name)
                        (Address)    (Address) 

 
 

Date:     [insert name]               
 
   
By:
 

  
 
 
(Signature must conform in all respects to name of the Holder as set forth on
the face of the Warrant)
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
NOTICE OF TRANSFER
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________________ the right represented by Warrant No. _____ issued
on [    ], 20__ to and in the name of __________________________, to purchase
________ shares of Common Stock of KonaRed Corporation, a Nevada corporation
(the "Company"), a copy of which is attached hereto (the "Warrant"), and
appoints ______________________________ as attorney-in-fact to transfer such
right on the books of the Company with full power of substitution in the
premises.
 
Date:
   
Name.
                  By:           (Signature must conform in all respects to      
    name of the Holder as set forth on the face           of the Warrant)      
                                                    (Address)    
Signed in the presence of:
                               

 
 
 
 
 

--------------------------------------------------------------------------------

 
FORM OF WARRANT #2
TO PURCHASE SHARES OF COMMON STOCK


KONARED CORPORATION.
A Nevada Corporation
 
THIS WARRANT HAS BEEN, AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED
PURSUANT TO THE EXERCISE OF THIS WARRANT (THE "WARRANT SHARES") HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND ACCORDINGLY
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THIS
WARRANT OR WARRANT SHARES, SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSELTO THE
TRANSFEROR TO SUCH EFFECT.
 
Warrant No.:
December 6, 2016
San Clemente, California

 
THIS CERTIFIES THAT, effective as of December 6, 2016 (the "Effective Date"),
PCF Group, LLC or its permitted registered assigns (the "Holder"), is entitled
to purchase from KonaRed Corporation, a Nevada corporation (the "Company") up to
a total of 12,500,000 shares of common stock, $0.001 par value (the "Common
Stock"), of the Company (each such share, a "Warrant Share" and all such shares,
the "Warrant Shares") at an exercise price per share equal to $0.20 (as adjusted
from time to time as provided in Section 2 herein, the "Exercise Price"), at any
time and from time to time from on or after the Effective Date (the "Trigger
Date") and through and including 5:00 P.M., prevailing Pacific time, on December
6, 2019 (the "Expiration Date"), and subject to the following terms and
conditions:
 
1)
Exercise Rights.

 
a)
Cash Exercise. The purchase rights represented by this Warrant may be exercised
by the Holder at any time during the term hereof, in whole or in part commencing
on the Effective Date, by surrender of this Warrant and delivery of a completed
and duly executed Notice of Cash Exercise, in the form attached as Exhibit A
hereto, accompanied by payment to the Company of an amount equal to the
Exer-cise Price then in effect multiplied by the number of Warrant Shares to be
pur-chased by the Holder in connection with such cash exercise of this Warrant,
which amount may be paid, at the election of the Holder, by wire transfer,
delivery of a check payable to the order of the Company or delivery of a
promissory note made by the Company for whole or partial cancellation, or any
combination of the foregoing, to the principal offices of the Company.  The
exercise of this Warrant shall be deemed to have been effected on the day on
which the Holder surrenders this Warrant to the Company and satisfies all of the
requirements of this Section.  Upon such exercise, the Holder will be deemed a
shareholder of record of those Warrant Shares for which the Warrant has been
exercised with all rights of a shareholder (including, without limitation, all
voting rights with respect to such Warrant Shares and all rights to receive any
dividends with respect to such Warrant Shares).  If this Warrant is to be
exercised in respect of less than all of the Warrant Shares covered hereby, the
Holder shall be entitled to receive a new warrant covering the number of Warrant
Shares in respect of which this Warrant shall not have been exercised and for
which it remains subject to exercise.  Such new warrant shall be in all other
respects identical to this Warrant.

 
 

--------------------------------------------------------------------------------

 
 
b)
Cashless Exercise. In lieu of exercising the purchase rights represented by this
Warrant on a cash basis pursuant to Section 1(a) hereof, the Holder may elect to
exercise such rights represented by this Warrant at any time during the term
hereof, in whole or in part, on a cashless basis by electing to receive the
number of Warrant Shares which are equal in value to the value of this Warrant
(or any portion thereof to be canceled in connection with such cashless
exercise) at the time of any such cashless exercise, by delivery to the
principal offices of the Company this Warrant and a completed and duly executed
Notice of Cashless Exercise, in the form attached as Exhibit B hereto, properly
marked to indicate (A) the number of Warrant Shares to be delivered to the
Holder in connection with such cashless exercise, (B) the number of Warrant
Shares with respect to which the Warrant is being surrendered in payment of the
aggregate Exercise Price for the Warrant Shares to be delivered to the Holder in
connection with such cashless exercise, and (C) the number of Warrant Shares
which remain subject to the Warrant after such cashless exercise, if any (each
as determined in accordance with Section 1(b)(ii) hereof).

 
c)
In the event that the Holder shall elect to exercise the rights represented by
this Warrant in whole or in part on a cashless basis pursuant to this Section
1(b), the Company shall issue to the Holder the number of Warrant Shares
determined in accordance with the following formula:

 
1.
X = Y (A-B)

i.
A

 
2.
X     =     the number of Warrant Shares to be issued to the Holder in
connection with such cashless exercise.

 
3.
Y     =     the number of Warrant Shares subject to this Warrant.

 
4.
A     =     the Fair Market Value (as defined below) of one share of common
stock of the Company on the date of exercise.

 
5.
B     =     the Exercise Price in effect as of the date of such cashless
exercise (as adjusted pursuant to Section 2 hereof).

 
d)
Additional Conditions to Exercise of Warrant. Unless there is a registration
statement declared or ordered effective by the Securities and Exchange
Commission (the "Commission") under the Securities Act which includes the
Warrant Shares to be issued upon the exercise of the rights represented by this
Warrant, such rights may not be exercised unless and until:

 
i)
each certificate evidencing the Warrant Shares to be issued upon the exercise of
the rights represented by this Warrant shall be stamped or imprinted with a
legend substantially in the following form:

 

--------------------------------------------------------------------------------

 
 
1.
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND ACCORDINGLY MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSELTO THE TRANSFEROR TO
SUCH EFFECT.

 
e)
Fractional Shares. Upon the exercise of the rights represented by this Warrant,
the Company shall not be obligated to issue fractional shares of Common Stock,
and in lieu thereof, the Company shall pay to the Holder an amount in cash equal
to the Fair Market Value per share of Common Stock immediately prior to such
exercise multiplied by such fraction (rounded to the nearest cent).

 
f)
Expiration of Warrant. This Warrant shall expire at 5:00 p.m. Los Angeles time
December 6, 2019, and shall thereafter no longer be exercisable or have any
value whatever.

 
g)
Record Ownership of Warrant Shares. The Warrant Shares shall be deemed to have
been issued, and the person in whose name any certificate representing Warrant
Shares shall be issuable upon the exercise of the rights represented by this
Warrant (as indicated in the appropriate Notice of Exercise) shall be deemed to
have become the holder of record of (and shall be treated for all purposes as
the record holder of) the Warrant Shares represented thereby, immediately prior
to the close of business on the date or dates upon which the rights represented
by this Warrant are exercised in accordance with the terms hereof.

 
h)
Stock Certificates. In the event of any exercise of the rights represented by
this Warrant, certificates for the Warrant Shares so purchased pursuant hereto
shall be delivered to the Holder promptly and, unless this Warrant has been
fully exercised or has expired, a new Warrant representing the Warrant Shares
with respect to which this Warrant shall not have been exercised shall also be
issued to the Holder within such time.

 
i)
Issue Taxes. The issuance of certificates for shares of stock upon the exercise
of the rights represented by this Warrant shall be made without charge to the
Holder for any issuance tax in respect thereof; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the issuance and delivery of any certificate in a name
other than that of the Holder of the Warrant.

 
j)
Conditional Exercise.  The Holder of this Warrant shall have the right to submit
a notice of exercise of this Warrant conditional upon an acquisition of the
Company. If such transaction upon which such exercise is conditioned is not
consummated, such notice of exercise shall be deemed of no further force or
effect.  For the purposes hereof, the Fair Market Value for the purposes of
Section 1(b) hereto shall be the value of the consideration payable or issuable
to the holders of the Company's Common Stock.

 

--------------------------------------------------------------------------------

 
 
k)
Stock Fully Paid; Reservation of Shares.  All Warrant Shares that may be issued
upon the exercise of the rights represented by this Warrant, upon issuance, will
be duly and validly issued, will be fully paid and nonassessable, will not
violate any preemptive rights or rights of first refusal, will be free from
restrictions on transfer other than restrictions on transfer imposed by
applicable federal and state securities laws, will be issued in compliance with
all applicable federal and state securities laws, and will have the rights,
preferences and privileges described in the Company's Articles of Incorporation,
as amended; and the Warrant Shares will be free of any liens or encumbrances,
other than any liens or encumbrances created by or imposed upon the Holder
through no action of the Company.  During the period within which the rights
represented by the Warrant may be exercised, the Company will at all times have
authorized and reserved for the purpose of issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of
Common Stock to provide for the exercise of the right represented by this
Warrant. The Company hereby covenants to maintain at all times while the
Warrants are outstanding, reserved and authorized for issuance upon exercise of
the Warrants, such number of Warrant Shares as equals 150% of the number of
shares that such Warrants are exercisable for at any time and from time to time.
The Company hereby further agrees to take all further acts, including, without
limitation, providing written notification of the foregoing limitation to its
transfer agent with instructions not to issue shares that would result in
violation by the Company of the foregoing provision, as well as amending its
charter or amending any filing with any exchange or quotation service in order
to effectuate the foregoing.

 
2)
Adjustment Rights.

 
a)
Right to Adjustment.  The number of Warrant Shares purchasable upon the exercise
of the rights represented by this Warrant, and the Exercise Price therefor,
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

 
i)
Merger.  If at any time there shall be a merger, consolidation or any other
transaction of the Company with another entity pursuant to which the Company is
not the surviving corporation, then, as a part of such merger or consolidation,
lawful provision shall be made so that the holder of this Warrant shall
thereafter be entitled to receive a Warrant of the surviving entity with
substantially equivalent terms as this Warrant, exercisable for the period
specified herein. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Holder after the merger or consolidation.

 
ii)
Stock Splits, Dividends, Combinations and Consolidations. In the event of a
stock split, stock dividend or subdivision of or in respect of the outstanding
shares of Common Stock, the number of Warrant Shares issuable upon the exercise
of the rights represented by this Warrant immediately prior to such stock split,
stock dividend or subdivision shall be proportionately increased and the
Exercise Price then in effect shall be proportionately decreased, effective at
the close of business on the date of such stock split, stock dividend or
subdivision, as the case may be.  In the event of a reverse stock split,
consolidation, combination or other similar event of or in respect of the
outstanding shares of Common Stock, the number of Warrant Shares issuable upon
the exercise of the rights represented by this Warrant immediately prior to such
reverse stock split, consolidation, combination or other similar event shall be
proportionately decreased and the Exercise Price shall be proportionately
increased, effective at the close of business on the date of such reverse stock
split, consolidation, combination or other similar event, as the case may be.

 
b)
Adjustment Notices. Upon any adjustment of the Exercise Price, and any increase
or decrease in the number of Warrant Shares subject to this Warrant, in
accordance with this Section 2, the Company, within 30 days there-after, shall
give written notice thereof to the Holder at the address of such Holder as shown
on the books of the Company, which notice shall state the Exercise Price as
adjusted and, if appli-cable, the increased or decreased number of Warrant
Shares subject to this Warrant, setting forth in reasonable detail the method of
calculation of each such adjustment.

 

--------------------------------------------------------------------------------

 
 
3)
Transfer of Warrant. This Warrant and the rights represented hereby may be
transferred by the Holder in whole or in part. In order to effect any transfer
of all or a portion of this Warrant, the Holder hereof shall deliver to the
Company a completed and duly executed Notice of Transfer, in the form attached
as Exhibit C hereto. The Company shall, upon receipt of a transfer notice and
appropriate documentation, promptly register any Transfer on the Company's
Warrant Register.



4)
Piggyback and Demand Registration Rights.



i)
If the Company, during the term of this Warrant, proposes to register any of its
securities under the Securities Act (other than in connection with a transaction
contemplated by Rule 145(a) promulgated under the Securities Act or pursuant to
registration on Form S-4 or any successor forms) whether for its own account or
for the account of any holder or holders of its shares, the Company shall at
each such time give prompt (but not less than thirty (30) days prior to the
anticipated effectiveness thereof) written notice to the holder of this Warrant
and to its assignees, if any, of its intention to do so. The holder of Warrant
shall exercise the "piggy-back" rights provided herein by giving written notice
within ten (10) days after the receipt of any such notice. Except as set forth
in Section 4(ii), the Company will use reasonable commercial efforts to effect
the registration under the Securities Act of all of the Warrant Shares which the
Company has been so requested to register by such holder, to the extent required
to permit the disposition of the Warrant Shares so to be registered, by
inclusion of such Warrant Shares in the registration statement which covers the
securities which the Company proposes to register.  The Company will pay all
registration expenses in connection with each registration of Warrant Shares
pursuant to this Section 4.

ii)
If a Holder requests registration under the Securities Act of all or part of the
Warrant Shares (including any Warrant Shares issuable upon exercise of any
Warrants) on Form S-1 or any similar long-form registration statement or, if
available, on Form S-3 or any similar short-form registration statement, the
Company shall promptly, but in any event more than seventy five days from the
date of such request, file a registration statement with the Securities and
Exchange Commission. Each request for a demand registration shall specify the
number of Warrant Shares requested to be registered and the anticipated per
share price range for such offering.

iii)
If the Company at any time proposes to register any of its securities under the
Securities Act as contemplated by this Section 4 and such securities are to be
distributed by or through one or more underwriters, the Company will, if
requested by a holder of Warrant, use its reasonable commercial efforts to
arrange for such underwriters to include all the Warrant Shares to be offered
and sold by such holder among the securities to be distributed by such
underwriters.

5)
Registration Procedures. Whenever the holders of Warrant have properly requested
that any Warrant Shares be registered pursuant to the terms of this Warrant, the
Company shall effect the registration for the sale of such Warrant Shares in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall as expeditiously as possible:



i)
prepare and file with the SEC a registration statement with respect to such
Warrant Shares and cause such registration statement to become effective;

 

--------------------------------------------------------------------------------


 
ii)
notify such holders of the effectiveness of each registration statement filed
hereunder and prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to (i) keep such registration statement effective and the
prospectus included therein usable for a period commencing on the date that such
registration statement is initially declared effective by the SEC and ending on
the date when all Warrant Shares covered by such registration statement have
been sold pursuant to the registration statement, and (ii) comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;



iii)
furnish to such holders such number of copies of such registration statement,
each amendment and supplement thereto, the prospectus included in such
registration statement (including each preliminary prospectus) and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Warrant Shares owned by such holders;



iv)
register or qualify such Warrant Shares under such other securities or blue sky
laws of such jurisdictions as such holders reasonably request and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such holders to consummate the disposition in such jurisdictions of the Warrant
Shares owned by such holders; provided, however, that the Company shall not be
required to: (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph; (ii)
subject itself to taxation in any such jurisdiction; or (iii) consent to general
service of process in any such jurisdiction;



v)
notify such holders, at any time when a prospectus relating thereto is required
to be delivered under the Securities Act, of the happening of any event as a
result of which the prospectus included in such registration statement contains
an untrue statement of a material fact or omits any material fact necessary to
make the statements therein, in light of the circumstances in which they are
made, not materially misleading, and, at the reasonable request of such holders,
the Company shall prepare a supplement or amendment to such prospectus so that,
as thereafter delivered to the purchasers of such Warrant Shares, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances in which they are made, not materially misleading;



vi)
provide a transfer agent and registrar for all such Warrant Shares not later
than the effective date of such registration statement;



vii)
make available for inspection by any underwriter participating in any
disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company's officers, directors, managers, employees and independent
accountants to supply all information reasonably requested by any such
underwriter, attorney, accountant or agent in connection with such registration
statement;

 
viii)
comply with all applicable rules and regulations of the SEC, and make available
to its security holders, as soon as reasonably practicable, an earnings
statement of the Company, which earnings statement shall satisfy the provisions
of Section 11(a) of the Securities Act;

 

--------------------------------------------------------------------------------

 
 
ix)
in the event of the issuance of any stop order suspending the effectiveness of a
registration statement, or of any order suspending or preventing the use of any
related prospectus or suspending the qualification of any Warrant Shares
included in such registration statement for sale in any jurisdiction, the
Company shall use reasonable commercial efforts promptly to obtain the
withdrawal of such order; and

x)
if the offering is underwritten, to furnish on the date that Warrant Shares are
delivered to the underwriters for sale pursuant to such registration, an opinion
dated such date of counsel representing the Company for the purposes of such
registration, addressed to the underwriters covering such issues as are
reasonably required by such underwriters.

6)
No Shareholder Rights. The Holder of this Warrant (and any transferee hereof)
shall not be entitled to vote on matters submitted for the approval or consent
of the shareholders of the Company or to receive dividends declared on or in
respect of shares of Common Stock, or otherwise be deemed to be the holder of
Common Stock or any other capital stock or other securities of the Company which
may at any time be issuable upon the exercise of the rights represented hereby
for any purpose, nor shall anything contained herein be construed to confer upon
the Holder (or any transferee hereof) any of the rights of a shareholder of the
Company or any right to vote for the election of directors or upon any matter
submitted for the approval or consent of the shareholders, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, merger or consolidation,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or other-wise until this Warrant shall have
been exercised as provided herein.  No provision of this Warrant, in the absence
of the actual exercise of such Warrant or any part thereof into Common Stock
issuable upon such exercise, shall give rise to any liability on the part of
such Holder as a shareholder of the Company, whether such liability shall be
asserted by the Company or by creditors of the Company.

 
7)
Miscellaneous.

 
a)
Governing Law. This Warrant will be construed in accordance with, and governed
in all respects by, the laws of the State of California, as applied to
agreements entered into, and to be performed entirely in such state, between
residents of such state.

 
b)
Successors and Assigns. Subject to the restrictions on transfer described in
Section 3, the rights and obligations of the Company and Holder of this Warrant
shall be binding upon and benefit the successors, assigns, heirs, administrators
and transferees of the parties.

 
c)
Waiver and Amendment. Any provision of this Warrant may be amended, waived or
modified upon the written consent of the Company and the Holder.

 
d)
Notices. All notices and other communications required or permitted hereunder
will be in writing and will be sent by telecopier or mailed by first-class mail,
postage prepaid, or delivered either by hand or by messenger, addressed (a) if
to the Holder, at the address indicated on the Company's books, or at such other
address and telecopier number as Holder will have furnished to the Company in
writing, or (b) if to the Company, at 1101 Via Callejon #200, San Clemente,
California 92673, Attn: Chief Executive Officer, or at such other address and
telecopier number as the Company will have furnished to the Holder and each such
other holder in writing.

 
(a)
Each such notice or other communication will for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally or by messenger, or, if sent by mail, at the earlier of its receipt
or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail addressed and mailed as
aforesaid.

 

--------------------------------------------------------------------------------

 
 
e)
Severability. In case any provision of this Warrant will be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

 
f)
Lost Warrant. Upon receipt from the Holder of written notice or other evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of the Warrant and, in the case of any such loss, theft or
destruction, upon receipt of an unsecured indemnity agreement and an affidavit
of lost warrant, or in the case of any such mutilation upon surrender and
cancellation of the Warrant, the Company, at the Company's expense, will make
and deliver a new Warrant in lieu of the lost, stolen, destroyed or mutilated
Warrant carrying the same rights and obligations as the original Warrant.  The
Company will also pay the cost of all deliveries of the Warrant upon any
exchange thereof.

 
 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.
 
 

  KONARED CORPORATION.     a Nevada corporation                   
 
By:
           Chief Executive Officer  

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
NOTICE OF CASH EXERCISE
 
TO: ___________________________
 
1.       The undersigned hereby elects to purchase ____________ shares of Common
Stock of KonaRed Corporation., a Nevada corporation (the "Company"), pursuant to
the terms of Warrant No. [   ]  issued [           ],20__ to and in the name of
[           ], a copy of which is attached hereto (the "Warrant"), and tenders
herewith full payment of the aggregate Exercise Price for such shares in
accordance with the terms of the Warrant.
 
2.       Please issue a certificate or certificates representing said shares of
____________ Stock in such name or names as specified below:
 
 
 
 
(Name)
 
(Name)
                        (Address)    (Address) 

 
3.       The undersigned hereby represents and warrants that the aforesaid
shares of stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares.
 

      NAME:                
Date:
   
By:
          (Signature must conform in all respects to           name of the
Holder as set forth on the face           of the Warrant)  

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
NOTICE OF NET-ISSUE EXERCISE
 
TO: [_________]
 
1.       The undersigned hereby elects to purchase ____________ shares of common
stock of KonaRed Corporation., a Nevada corporation, (the "Company"), on a
cashless basis pursuant to the terms of Warrant No. ___ issued [         ], 20__
to and in the name of [          ] a copy of which is attached hereto (the
"Warrant").
 
2.       Cashless Information:
 
(a)       Number of shares of common stock to be delivered:
_________________________
 
(b)       Number of Share of Common Stock Subject to the Warrant Surrendered:
________________________
 
(c)       Number of Shares of Common Stock Remaining Subject to Warrant:
_________________________
 
3.       Please issue a certificate or certificates representing said shares of
common stock in such name or names as specified below:
 
 
 
 
(Name)
 
(Name)
                        (Address)    (Address) 

 
 

Date:     [insert name]               
 
   
By:
 

  
   

 
(Signature must conform in all respects to name of the Holder as set forth on
the face of the Warrant)
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
NOTICE OF TRANSFER
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________________ the right represented by Warrant No. _____ issued
on [    ], 20__ to and in the name of __________________________, to purchase
________ shares of Common Stock of KonaRed Corporation, a Nevada corporation
(the "Company"), a copy of which is attached hereto (the "Warrant"), and
appoints ______________________________ as attorney-in-fact to transfer such
right on the books of the Company with full power of substitution in the
premises.
 
Date:
   
Name.
                  By:           (Signature must conform in all respects to      
    name of the Holder as set forth on the face           of the Warrant)      
                                                    (Address)    
Signed in the presence of:
                               

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
FORM OF WARRANT #3
TO PURCHASE SHARES OF COMMON STOCK


KONARED CORPORATION.
A Nevada Corporation
 
THIS WARRANT HAS BEEN, AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED
PURSUANT TO THE EXERCISE OF THIS WARRANT (THE "WARRANT SHARES") HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND ACCORDINGLY
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THIS
WARRANT OR WARRANT SHARES, SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSELTO THE
TRANSFEROR TO SUCH EFFECT.
 
Warrant No.:
December 6, 2016
San Clemente, California

 
THIS CERTIFIES THAT, effective as of December 6, 2016 (the "Effective Date"),
PCF Group, LLC or its permitted registered assigns (the "Holder"), is entitled
to purchase from KonaRed Corporation, a Nevada corporation (the "Company") up to
a total of 12,500,000 shares of common stock, $0.001 par value (the "Common
Stock"), of the Company (each such share, a "Warrant Share" and all such shares,
the "Warrant Shares") at an exercise price per share equal to $0.25 (as adjusted
from time to time as provided in Section 2 herein, the "Exercise Price"), at any
time and from time to time from on or after the Effective Date (the "Trigger
Date") and through and including 5:00 P.M., prevailing Pacific time, on June 6,
2019 (the "Expiration Date"), and subject to the following terms and conditions:
 
1.
Exercise Rights.

 
 
(a)       Cash Exercise. The purchase rights represented by this Warrant may be
exercised by the Holder at any time during the term hereof, in whole or in part
commencing on the Effective Date, by surrender of this Warrant and delivery of a
completed and duly executed Notice of Cash Exercise, in the form attached as
Exhibit A hereto, accompanied by payment to the Company of an amount equal to
the Exer-cise Price then in effect multiplied by the number of Warrant Shares to
be pur-chased by the Holder in connection with such cash exercise of this
Warrant, which amount may be paid, at the election of the Holder, by wire
transfer, delivery of a check payable to the order of the Company or delivery of
a promissory note made by the Company for whole or partial cancellation, or any
combination of the foregoing, to the principal offices of the Company.  The
exercise of this Warrant shall be deemed to have been effected on the day on
which the Holder surrenders this Warrant to the Company and satisfies all of the
requirements of this Section.  Upon such exercise, the Holder will be deemed a
shareholder of record of those Warrant Shares for which the Warrant has been
exercised with all rights of a shareholder (including, without limitation, all
voting rights with respect to such Warrant Shares and all rights to receive any
dividends with respect to such Warrant Shares).  If this Warrant is to be
exercised in respect of less than all of the Warrant Shares covered hereby, the
Holder shall be entitled to receive a new warrant covering the number of Warrant
Shares in respect of which this Warrant shall not have been exercised and for
which it remains subject to exercise.  Such new warrant shall be in all other
respects identical to this Warrant.

 

--------------------------------------------------------------------------------

 
 
 
(b)          Cashless Exercise. In lieu of exercising the purchase rights
represented by this Warrant on a cash basis pursuant to Section 1(a) hereof, the
Holder may elect to exercise such rights represented by this Warrant at any time
during the term hereof, in whole or in part, on a cashless basis by electing to
receive the number of Warrant Shares which are equal in value to the value of
this Warrant (or any portion thereof to be canceled in connection with such
cashless exercise) at the time of any such cashless exercise, by delivery to the
principal offices of the Company this Warrant and a completed and duly executed
Notice of Cashless Exercise, in the form attached as Exhibit B hereto, properly
marked to indicate (A) the number of Warrant Shares to be delivered to the
Holder in connection with such cashless exercise, (B) the number of Warrant
Shares with respect to which the Warrant is being surrendered in payment of the
aggregate Exercise Price for the Warrant Shares to be delivered to the Holder in
connection with such cashless exercise, and (C) the number of Warrant Shares
which remain subject to the Warrant after such cashless exercise, if any (each
as determined in accordance with Section 1(b)(ii) hereof).

 
 
(c)          In the event that the Holder shall elect to exercise the rights
represented by this Warrant in whole or in part on a cashless basis pursuant to
this Section 1(b), the Company shall issue to the Holder the number of Warrant
Shares determined in accordance with the following formula:

 
X = Y (A-B)
            A
 
X     =     the number of Warrant Shares to be issued to the Holder in
connection with such cashless exercise.
 
Y     =     the number of Warrant Shares subject to this Warrant.
 
A     =     the Fair Market Value (as defined below) of one share of common
stock of the Company on the date of exercise.
 
B     =     the Exercise Price in effect as of the date of such cashless
exercise (as adjusted pursuant to Section 2 hereof).
 
 
(d)          Additional Conditions to Exercise of Warrant. Unless there is a
registration statement declared or ordered effective by the Securities and
Exchange Commission (the "Commission") under the Securities Act which includes
the Warrant Shares to be issued upon the exercise of the rights represented by
this Warrant, such rights may not be exercised unless and until:

 
 
(i)          each certificate evidencing the Warrant Shares to be issued upon
the exercise of the rights represented by this Warrant shall be stamped or
imprinted with a legend substantially in the following form:

 
 

--------------------------------------------------------------------------------

 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND ACCORDINGLY MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSELTO THE TRANSFEROR TO
SUCH EFFECT.
 
 
(e)          Fractional Shares. Upon the exercise of the rights represented by
this Warrant, the Company shall not be obligated to issue fractional shares of
Common Stock, and in lieu thereof, the Company shall pay to the Holder an amount
in cash equal to the Fair Market Value per share of Common Stock immediately
prior to such exercise multiplied by such fraction (rounded to the nearest
cent).

 
 
(f)          Expiration of Warrant. This Warrant shall expire at 5:00 p.m. Los
Angeles time June 6, 2019, and shall thereafter no longer be exercisable or have
any value whatever.

 
 
(g)          Record Ownership of Warrant Shares. The Warrant Shares shall be
deemed to have been issued, and the person in whose name any certificate
representing Warrant Shares shall be issuable upon the exercise of the rights
represented by this Warrant (as indicated in the appropriate Notice of Exercise)
shall be deemed to have become the holder of record of (and shall be treated for
all purposes as the record holder of) the Warrant Shares represented thereby,
immediately prior to the close of business on the date or dates upon which the
rights represented by this Warrant are exercised in accordance with the terms
hereof.

 
 
(h)          Stock Certificates. In the event of any exercise of the rights
represented by this Warrant, certificates for the Warrant Shares so purchased
pursuant hereto shall be delivered to the Holder promptly and, unless this
Warrant has been fully exercised or has expired, a new Warrant representing the
Warrant Shares with respect to which this Warrant shall not have been exercised
shall also be issued to the Holder within such time.

 
 
(i)          Issue Taxes. The issuance of certificates for shares of stock upon
the exercise of the rights represented by this Warrant shall be made without
charge to the Holder for any issuance tax in respect thereof; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of any certificate
in a name other than that of the Holder of the Warrant.

 
 
(j)          Conditional Exercise.  The Holder of this Warrant shall have the
right to submit a notice of exercise of this Warrant conditional upon an
acquisition of the Company. If such transaction upon which such exercise is
conditioned is not consummated, such notice of exercise shall be deemed of no
further force or effect.  For the purposes hereof, the Fair Market Value for the
purposes of Section 1(b) hereto shall be the value of the consideration payable
or issuable to the holders of the Company's Common Stock.

 
 

--------------------------------------------------------------------------------

 
 
 
(k)          Stock Fully Paid; Reservation of Shares.  All Warrant Shares that
may be issued upon the exercise of the rights represented by this Warrant, upon
issuance, will be duly and validly issued, will be fully paid and nonassessable,
will not violate any preemptive rights or rights of first refusal, will be free
from restrictions on transfer other than restrictions on transfer imposed by
applicable federal and state securities laws, will be issued in compliance with
all applicable federal and state securities laws, and will have the rights,
preferences and privileges described in the Company's Articles of Incorporation,
as amended; and the Warrant Shares will be free of any liens or encumbrances,
other than any liens or encumbrances created by or imposed upon the Holder
through no action of the Company.  During the period within which the rights
represented by the Warrant may be exercised, the Company will at all times have
authorized and reserved for the purpose of issuance upon exercise of the
purchase rights evidenced by this Warrant, a sufficient number of shares of
Common Stock to provide for the exercise of the right represented by this
Warrant. The Company hereby covenants to maintain at all times while the
Warrants are outstanding, reserved and authorized for issuance upon exercise of
the Warrants, such number of Warrant Shares as equals 150% of the number of
shares that such Warrants are exercisable for at any time and from time to time.
The Company hereby further agrees to take all further acts, including, without
limitation, providing written notification of the foregoing limitation to its
transfer agent with instructions not to issue shares that would result in
violation by the Company of the foregoing provision, as well as amending its
charter or amending any filing with any exchange or quotation service in order
to effectuate the foregoing.

 
2.
Adjustment Rights.

 
 
(a)          Right to Adjustment.  The number of Warrant Shares purchasable upon
the exercise of the rights represented by this Warrant, and the Exercise Price
therefor, shall be subject to adjustment from time to time upon the occurrence
of certain events, as follows:

 
 
(i)          Merger.  If at any time there shall be a merger, consolidation or
any other transaction of the Company with another entity pursuant to which the
Company is not the surviving corporation, then, as a part of such merger or
consolidation, lawful provision shall be made so that the holder of this Warrant
shall thereafter be entitled to receive a Warrant of the surviving entity with
substantially equivalent terms as this Warrant, exercisable for the period
specified herein. In any such case, appropriate adjustment shall be made in the
application of the provisions of this Warrant with respect to the rights and
interests of the Holder after the merger or consolidation.

 
 
(ii)          Stock Splits, Dividends, Combinations and Consolidations. In the
event of a stock split, stock dividend or subdivision of or in respect of the
outstanding shares of Common Stock, the number of Warrant Shares issuable upon
the exercise of the rights represented by this Warrant immediately prior to such
stock split, stock dividend or subdivision shall be proportionately increased
and the Exercise Price then in effect shall be proportionately decreased,
effective at the close of business on the date of such stock split, stock
dividend or subdivision, as the case may be.  In the event of a reverse stock
split, consolidation, combination or other similar event of or in respect of the
outstanding shares of Common Stock, the number of Warrant Shares issuable upon
the exercise of the rights represented by this Warrant immediately prior to such
reverse stock split, consolidation, combination or other similar event shall be
proportionately decreased and the Exercise Price shall be proportionately
increased, effective at the close of business on the date of such reverse stock
split, consolidation, combination or other similar event, as the case may be.

 
 

--------------------------------------------------------------------------------

 
 
 
(b)          Adjustment Notices. Upon any adjustment of the Exercise Price, and
any increase or decrease in the number of Warrant Shares subject to this
Warrant, in accordance with this Section 2, the Company, within 30 days
there-after, shall give written notice thereof to the Holder at the address of
such Holder as shown on the books of the Company, which notice shall state the
Exercise Price as adjusted and, if appli-cable, the increased or decreased
number of Warrant Shares subject to this Warrant, setting forth in reasonable
detail the method of calculation of each such adjustment.



3.
Transfer of Warrant. This Warrant and the rights represented hereby may be
transferred by the Holder in whole or in part. In order to effect any transfer
of all or a portion of this Warrant, the Holder hereof shall deliver to the
Company a completed and duly executed Notice of Transfer, in the form attached
as Exhibit C hereto. The Company shall, upon receipt of a transfer notice and
appropriate documentation, promptly register any Transfer on the Company's
Warrant Register.



4.
Piggyback and Demand Registration Rights.



 
(i)     If the Company, during the term of this Warrant, proposes to register
any of its securities under the Securities Act (other than in connection with a
transaction contemplated by Rule 145(a) promulgated under the Securities Act or
pursuant to registration on Form S-4 or any successor forms) whether for its own
account or for the account of any holder or holders of its shares, the Company
shall at each such time give prompt (but not less than thirty (30) days prior to
the anticipated effectiveness thereof) written notice to the holder of this
Warrant and to its assignees, if any, of its intention to do so. The holder of
Warrant shall exercise the "piggy-back" rights provided herein by giving written
notice within ten (10) days after the receipt of any such notice. Except as set
forth in Section 4(ii), the Company will use reasonable commercial efforts to
effect the registration under the Securities Act of all of the Warrant Shares
which the Company has been so requested to register by such holder, to the
extent required to permit the disposition of the Warrant Shares so to be
registered, by inclusion of such Warrant Shares in the registration statement
which covers the securities which the Company proposes to register.  The Company
will pay all registration expenses in connection with each registration of
Warrant Shares pursuant to this Section 4.

 
(ii)          If a Holder requests registration under the Securities Act of all
or part of the Warrant Shares (including any Warrant Shares issuable upon
exercise of any Warrants) on Form S-1 or any similar long-form registration
statement or, if available, on Form S-3 or any similar short-form registration
statement, the Company shall promptly, but in any event more than seventy five
days from the date of such request, file a registration statement with the
Securities and Exchange Commission. Each request for a demand registration shall
specify the number of Warrant Shares requested to be registered and the
anticipated per share price range for such offering.

 
(iii)         If the Company at any time proposes to register any of its
securities under the Securities Act as contemplated by this Section 4 and such
securities are to be distributed by or through one or more underwriters, the
Company will, if requested by a holder of Warrant, use its reasonable commercial
efforts to arrange for such underwriters to include all the Warrant Shares to be
offered and sold by such holder among the securities to be distributed by such
underwriters.

 

--------------------------------------------------------------------------------

 
 
5.
Registration Procedures. Whenever the holders of Warrant have properly requested
that any Warrant Shares be registered pursuant to the terms of this Warrant, the
Company shall effect the registration for the sale of such Warrant Shares in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall as expeditiously as possible:

 
(i)         prepare and file with the SEC a registration statement with respect
to such Warrant Shares and cause such registration statement to become
effective;
 
(ii)        notify such holders of the effectiveness of each registration
statement filed hereunder and prepare and file with the SEC such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to (i) keep such registration statement effective
and the prospectus included therein usable for a period commencing on the date
that such registration statement is initially declared effective by the SEC and
ending on the date when all Warrant Shares covered by such registration
statement have been sold pursuant to the registration statement, and (ii) comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;
 
(iii)        furnish to such holders such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus) and such
other documents as such seller may reasonably request in order to facilitate the
disposition of the Warrant Shares owned by such holders;
 
(iv)       register or qualify such Warrant Shares under such other securities
or blue sky laws of such jurisdictions as such holders reasonably request and do
any and all other acts and things which may be reasonably necessary or advisable
to enable such holders to consummate the disposition in such jurisdictions of
the Warrant Shares owned by such holders; provided, however, that the Company
shall not be required to: (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subparagraph; (ii) subject itself to taxation in any such jurisdiction; or (iii)
consent to general service of process in any such jurisdiction;
 
(v)        notify such holders, at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, of the happening of any
event as a result of which the prospectus included in such registration
statement contains an untrue statement of a material fact or omits any material
fact necessary to make the statements therein, in light of the circumstances in
which they are made, not materially misleading, and, at the reasonable request
of such holders, the Company shall prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such Warrant
Shares, such prospectus shall not contain an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances in which they are made, not materially misleading;
 
(vi)       provide a transfer agent and registrar for all such Warrant Shares
not later than the effective date of such registration statement;
 
(vii)       make available for inspection by any underwriter participating in
any disposition pursuant to such registration statement, and any attorney,
accountant or other agent retained by any such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company's officers, directors, managers, employees and independent
accountants to supply all information reasonably requested by any such
underwriter, attorney, accountant or agent in connection with such registration
statement;
 

--------------------------------------------------------------------------------

 
(viii)     comply with all applicable rules and regulations of the SEC, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement of the Company, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act;
 
(ix)        in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Warrant Shares included in such registration statement for sale in any
jurisdiction, the Company shall use reasonable commercial efforts promptly to
obtain the withdrawal of such order; and
 
(x)         if the offering is underwritten, to furnish on the date that Warrant
Shares are delivered to the underwriters for sale pursuant to such registration,
an opinion dated such date of counsel representing the Company for the purposes
of such registration, addressed to the underwriters covering such issues as are
reasonably required by such underwriters.
 
6.
No Shareholder Rights. The Holder of this Warrant (and any transferee hereof)
shall not be entitled to vote on matters submitted for the approval or consent
of the shareholders of the Company or to receive dividends declared on or in
respect of shares of Common Stock, or otherwise be deemed to be the holder of
Common Stock or any other capital stock or other securities of the Company which
may at any time be issuable upon the exercise of the rights represented hereby
for any purpose, nor shall anything contained herein be construed to confer upon
the Holder (or any transferee hereof) any of the rights of a shareholder of the
Company or any right to vote for the election of directors or upon any matter
submitted for the approval or consent of the shareholders, or to give or
withhold consent to any corporate action (whether upon any recapitalization,
issuance of stock, reclassification of stock, merger or consolidation,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or other-wise until this Warrant shall have
been exercised as provided herein.  No provision of this Warrant, in the absence
of the actual exercise of such Warrant or any part thereof into Common Stock
issuable upon such exercise, shall give rise to any liability on the part of
such Holder as a shareholder of the Company, whether such liability shall be
asserted by the Company or by creditors of the Company.

 
7.
Miscellaneous.

 
 
(a)       Governing Law. This Warrant will be construed in accordance with, and
governed in all respects by, the laws of the State of California, as applied to
agreements entered into, and to be performed entirely in such state, between
residents of such state.

 
 
(b)       Successors and Assigns. Subject to the restrictions on transfer
described in Section 3, the rights and obligations of the Company and Holder of
this Warrant shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 
 
(c)       Waiver and Amendment. Any provision of this Warrant may be amended,
waived or modified upon the written consent of the Company and the Holder.

 
 
(d)       Notices. All notices and other communications required or permitted
hereunder will be in writing and will be sent by telecopier or mailed by
first-class mail, postage prepaid, or delivered either by hand or by messenger,
addressed (a) if to the Holder, at the address indicated on the Company's books,
or at such other address and telecopier number as Holder will have furnished to
the Company in writing, or (b) if to the Company, at 1101 Via Callejon #200, San
Clemente, California 92673, Attn: Chief Executive Officer, or at such other
address and telecopier number as the Company will have furnished to the Holder
and each such other holder in writing.

 
 

--------------------------------------------------------------------------------

 
 
Each such notice or other communication will for all purposes of this Agreement
be treated as effective or having been given when delivered if delivered
personally or by messenger, or, if sent by mail, at the earlier of its receipt
or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail addressed and mailed as
aforesaid.
 
 
(e)       Severability. In case any provision of this Warrant will be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby.

 
 
(f)       Lost Warrant. Upon receipt from the Holder of written notice or other
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of the Warrant and, in the case of any such loss, theft or
destruction, upon receipt of an unsecured indemnity agreement and an affidavit
of lost warrant, or in the case of any such mutilation upon surrender and
cancellation of the Warrant, the Company, at the Company's expense, will make
and deliver a new Warrant in lieu of the lost, stolen, destroyed or mutilated
Warrant carrying the same rights and obligations as the original Warrant.  The
Company will also pay the cost of all deliveries of the Warrant upon any
exchange thereof.





IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.
 
 

  KONARED CORPORATION.     a Nevada corporation                   
 
By:
           Chief Executive Officer  

 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
NOTICE OF CASH EXERCISE
 
TO: ___________________________
 
1.       The undersigned hereby elects to purchase ____________ shares of Common
Stock of KonaRed Corporation., a Nevada corporation (the "Company"), pursuant to
the terms of Warrant No. [   ]  issued [           ],20__ to and in the name of
[           ], a copy of which is attached hereto (the "Warrant"), and tenders
herewith full payment of the aggregate Exercise Price for such shares in
accordance with the terms of the Warrant.
 
2.       Please issue a certificate or certificates representing said shares of
____________ Stock in such name or names as specified below:
 
 
 
 
(Name)
 
(Name)
                        (Address)    (Address) 

 
3.       The undersigned hereby represents and warrants that the aforesaid
shares of stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares.
 

    NAME:                
Date:
   
By:
          (Signature must conform in all respects to           name of the
Holder as set forth on the face           of the Warrant)  

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
NOTICE OF NET-ISSUE EXERCISE
 
TO: [_________]
 
1.       The undersigned hereby elects to purchase ____________ shares of common
stock of KonaRed Corporation., a Nevada corporation, (the "Company"), on a
cashless basis pursuant to the terms of Warrant No. ___ issued [         ], 20__
to and in the name of [          ] a copy of which is attached hereto (the
"Warrant").
 
2.       Cashless Information:
 
(a)       Number of shares of common stock to be delivered:
____________________________
 
(b)       Number of Share of Common Stock Subject to the Warrant Surrendered:
_________________________
 
(c)       Number of Shares of Common Stock Remaining Subject to Warrant:
___________________________
 
3.       Please issue a certificate or certificates representing said shares of
common stock in such name or names as specified below:
 
 
 
 
(Name)
 
(Name)
                        (Address)    (Address) 

 
 

Date:     [insert name]               
 
   
By:
 

  
 
 
 
 
  
(Signature must conform in all respects to name of the Holder as set forth on
the face of the Warrant)
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
NOTICE OF TRANSFER
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________________ the right represented by Warrant No. _____ issued
on [    ], 20__ to and in the name of __________________________, to purchase
________ shares of Common Stock of KonaRed Corporation, a Nevada corporation
(the "Company"), a copy of which is attached hereto (the "Warrant"), and
appoints ______________________________ as attorney-in-fact to transfer such
right on the books of the Company with full power of substitution in the
premises.
 
Date:
   
Name.
                  By:           (Signature must conform in all respects to      
    name of the Holder as set forth on the face           of the Warrant)      
                                                    (Address)    
Signed in the presence of:
                               

 
 
 
 
 
 
 
 





